Title: From George Washington to Richard Henry Lee, 6 March 1777
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Morristown Mar. 6th 1777.

I am anxious to know whether Genl Arnolds non promotion was owing to Accident or design—& the cause of it. Surely a more active—a more spirited, and Sensible Officer fills no department in your Army—Not seeing him then in the list of Majr Genls, and no mention made of him, has given me uneasiness, as it is not to be presumed (being the oldest Brigadr) that he will continue in Service under such a slight. I imagine you will loose two or three other very good Officers by promoting younger ones over them—My public Letters will give you a state of matters in this Quarter, & my anxiety to be informd of the Reason of Arnolds non-promotion gives you the trouble of this Letter. being very sincerely Dr Sir Yr Most Obedt & Affect.

Go: Washington

